 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 35 
In the House of Representatives, U. S., 
 
December 10, 2009 
 
RESOLUTION 
Expressing the sense of the House of Representatives that Congress should provide increased Federal funding for continued type 1 diabetes research.  
 
 
Whereas as many as 3,000,000 Americans suffer from type 1 diabetes, a chronic, genetically determined, debilitating disease affecting every organ system; 
Whereas more than 15,000 children each year are diagnosed with type 1 diabetes, a disease caused by an autoimmune attack that destroys the insulin-producing beta cells of the pancreas; 
Whereas diabetes is one of the most costly chronic diseases, costing the United States economy more than $174,000,000,000 and costing individuals with diabetes an average of $13,000 in annual health care costs, compared to $2,600 for individuals without diabetes; 
Whereas insulin treats but does not cure this potentially deadly disease and does not prevent the complications of diabetes, which include blindness, heart attack, kidney failure, stroke, nerve damage, and amputations; 
Whereas the National Institutes of Health has established 6 goal areas to guide type 1 diabetes research focused on the reduction, prevention, and cure of type 1 diabetes and its complications; 
Whereas Federal funding has enabled research focused on determining the underlying genetic and environmental causes of diabetes and testing of promising new treatments to halt and reverse the autoimmune attack causing type 1 diabetes; 
Whereas a cure for type 1 diabetes will require restoring beta cell function either by replacement with transplantation or by beta cell regeneration; 
Whereas the development of a `closed-loop' artificial pancreas would greatly alleviate the daily burden of disease management for type 1 diabetes patients by continuously monitoring blood sugar levels, infusing insulin as necessary when blood glucose levels become too high, and warning patients when blood glucose levels become dangerously low; 
Whereas continued progress toward a cure for type 1 diabetes depends on training the next generation of diabetes researchers; 
Whereas a strong public-private partnership to fund type 1 diabetes exists between the Federal Government and the Juvenile Diabetes Research Foundation International, a foundation which has awarded more than $1,000,000,000 for diabetes research since its founding and in fiscal year 2008 provided more than $156,000,000 for diabetes research in 20 countries; 
Whereas Congress has provided $150,000,000 annually through fiscal year 2011 for the Special Statutory Funding Program for type 1 Diabetes Research; 
Whereas the National Institutes of Health devoted a total of $433,000,000 in fiscal year 2009 for type 1 diabetes research; 
Whereas leading type 1 diabetes researchers have recommended a total funding level of $4,100,000,000 for fiscal years 2009 through 2013 in order to meet the National Institutes of Health's type 1 research goals: Now, therefore, be it   
 
That Federal funding for diabetes research should be increased to meet the National Institutes of Health’s goals so that a cure for type 1 diabetes can be found. 
 
Lorraine C. Miller,Clerk. 
